 Case: 4:20-cv-00821-JAR Doc. #: 55 Filed: 08/23/21 Page: 1 of 1 PageID #: 187




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


SARAH FELTS,                                    )
                                                )
            Plaintiff,                          )
                                                )
      vs.                                       )           Case No. 4:20-cv-00821-JAR
                                                )
LEWIS REED                                      )
                                                )
            Defendant.                          )


                                MEMORANDUM AND ORDER

       At the request of the parties,

       IT IS HEREBY ORDERED that a telephone status conference is set for Tuesday,

August 24 at 3:00 pm. The parties are directed to call the conference line toll free at 1-877-810-

9415. The access code to enter the telephone conference is: 7519116.



       Dated this 23rd day of August, 2021.



                                                ________________________________
                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE
